Order entered September 19, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00582-CV

                  WHITING OIL AND GAS CORPORATION, Appellant

                                              V.

 CRISSY ANN BELLAH, ANESTA MARI BELLAH, ROGAN ASAPH BELLAH, AND
  STANLEY GUNNER BELLAH, JR., INDIVIDUALLY AND ON BEHALF OF THE
       ESTATE OF STANLEY DONALD BELLAH, DECEASED, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-02502

                                          ORDER
       Before the Court is appellees’ September 14, 2016 second unopposed motion for

extension of time. We GRANT appellees’ motion. Appellees’ brief shall be filed within

THIRTY DAYS from the date of this order. No further extensions will be granted in this

accelerated appeal absent extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE